


ARTISAN PARTNERS HOLDINGS LP

RESTATED CLASS B COMMON UNITS GRANT AGREEMENT
This Restated Grant Agreement, dated as of the 12th day of March, 2013 (this
“Agreement”), and effective upon the effectiveness of the Amended Partnership
Agreement (as defined herein), is between «ExecFirst» «ExecMiddle» «ExecLast»
(the “Executive”) and Artisan Partners Holdings LP, a Delaware limited
partnership (the “Partnership”). Capitalized terms used in this Agreement and
not otherwise defined herein are defined in Section 6.1 of this Agreement.
WHEREAS, the Partnership and the Executive are currently parties to an agreement
or agreements (together, the “Prior Class B Grant Agreements”) pursuant to which
the Partnership granted the Executive Class B Common Units (the “Executive’s
Granted Class B Units”);
WHEREAS, the Amended Partnership Agreement that was adopted in connection with
the reorganization of the Partnership’s capital structure, among other things
removes Artisan Investment Corporation, a Wisconsin corporation (“AIC”), as the
general partner and appoints Artisan Partners Asset Management Inc., a Delaware
corporation (“APAM”), as the general partner; and
WHEREAS, subject to certain restrictions, the Executive’s Granted Class B Common
Units and Class E Common Units (as described below) will be exchangeable for the
Class A common stock, par value $0.01 per share (“APAM Class A Common Stock”),
of APAM.
NOW, THEREFORE, in consideration of the mutual premises and covenants contained
in this Agreement, the Executive and the Partnership hereby agree as follows:
ARTICLE I

Reclassification of the Executive’s Interest
Section 1.1.    Acknowledgement of Transaction Documents. The Executive
acknowledges receipt of a copy of, and acknowledges that Executive is bound by
the terms and conditions of, each of (i) the Amended Partnership Agreement, (ii)
the Exchange Agreement, (iii) the Resale and Registration Rights Agreement and
(iv) the Shareholders Agreement (together, the “Transaction Documents”). The
Executive further agrees to execute and acknowledge any other instruments
requested by the Partnership to reflect his status as a Class B Common Unit
Holder and a party to each of the Transaction Documents.
Section 1.2.    Executive’s Granted Class B Units. The Executive’s Granted Class
B Units are shown in Appendix A to this Agreement.
Section 1.3.    Executive’s Granted Class B Units Not Redeemable for Cash. The
Executive acknowledges that the Partnership has no obligation under this
Agreement, the Amended Partnership Agreement or any other agreement to redeem,
for cash or otherwise, any or all of the Executive’s Granted Class B Units.
Section 1.4.    Class B Common Stock. In connection with the effectiveness of
this Agreement and the Amended Partnership Agreement, APAM will issue the
Executive a number of shares of its Class B common stock, par value $0.01 per
share (“APAM Class B Common Stock”), equal in number to the number of the
Executive’s Granted Class B Units.
ARTICLE II    

Vesting; Acceleration of Vesting
Section 2.1.    Vesting. For purposes of applying the restrictions on transfer
in the Resale and Registration Rights Agreement, the Executive’s Granted Class B
Units are subject to vesting in accordance with the applicable vesting schedule
or schedules set forth on Appendix A to this Agreement (the “Vesting
Schedules”). For the avoidance of doubt, pursuant to the Exchange Agreement and
subject to the restrictions therein, the Executive may exchange unvested Class B
Common Units for shares of APAM Class A Common Stock, and shares of APAM Class A
Common Stock delivered upon the exchange of unvested Class B Common Units will
be subject to the same vesting requirements applicable to the unvested Class B
Common Units so exchanged.
Section 2.2.    Acceleration of Vesting. Notwithstanding the Vesting Schedules,
all of the Executive’s Granted Class B Units will vest (i) upon termination of
the Executive’s Employment, if the Executive’s Employment is terminated by
reason of the Executive’s death or Disability, or (ii) upon the occurrence of a
Change in Control during the Executive’s Employment.
Section 2.3.    Termination of Vesting; Forfeiture of Unvested Units. Except to
the extent accelerated pursuant to Section 2.2, all vesting with respect to the
Executive’s Granted Class B Units shall cease on the Executive’s Employment
Termination Date, and all of the unvested Executive’s Granted Class B Units
shall be forfeited as of the Employment Termination Date.
ARTICLE III    

Limitations and Restrictions on Transfer
Section 3.1.    No Transfers Prior to Vesting. Other than a permissible exchange
pursuant to the Exchange Agreement, the Executive shall not, voluntarily,
involuntarily or by operation of law, sell, assign, convey, donate, pledge,
encumber, or otherwise transfer or dispose of any of the Executive’s Granted
Class B Units that have not yet vested under all applicable Vesting Schedules
(any one of the foregoing hereinafter referred to as a “transfer”). Any such
transfer shall be null and void. The foregoing prohibition on transfer also
prevents any transfer of the economic rights associated with any of the
Executive’s Granted Class B Units that have not yet vested, as such rights are
described in Section 17-702(a)(3) of the Delaware Revised Uniform Limited
Partnership Act, as amended.
Section 3.2.    Restrictions on Transfers after Vesting. The transfer of any of
the Executive’s Granted Class B Units that have vested, including any transfer
of economic rights, shall remain subject to the terms of the Amended Partnership
Agreement, which prohibits most transfers of Class B Common Units.
ARTICLE IV    

Mandatory Exchange on Termination of Employment
Section 4.1.    Mandatory Exchange on Termination of Employment. Pursuant to and
in accordance with the Amended Partnership Agreement, on the Executive’s
Employment Termination Date (i) each of the vested Executive’s Class B Units
will be mandatorily exchanged for a Class E Common Unit, (ii) APAM will issue
the Executive a number of shares of its Class C common stock, par value $0.01
per share, equal in number to the number of Class E Common Units held by the
Executive and (iii) APAM will automatically redeem and cancel the shares of APAM
Class B Common Stock held by the Executive. For the avoidance of doubt, pursuant
to the Exchange Agreement and subject to the restrictions therein, the Executive
may exchange Class E Common Units for shares of APAM Class A Common Stock, and
shares of APAM Class A Common Stock delivered upon the exchange of Class E
Common Units will be subject to the Resale and Registration Rights Agreement.
ARTICLE I    

Restrictions on Activities
Section 1.1.    Non-Competition During Employment. The Executive agrees that
during the Executive’s Employment, the Executive will not, directly or
indirectly, in any capacity, (a) provide Restricted Services anywhere within the
Territory to a Competitive Enterprise, (b) manage or supervise personnel engaged
in providing Restrictive Services anywhere within the Territory on behalf of a
Competitive Enterprise, or (c) without the prior written consent of the
Partnership, hold an equity, voting or profit participation interest in a
Competitive Enterprise (other than a 5% or less interest in a publicly traded
entity which is only held for passive investment purposes).
Section 1.2.    Non-Solicitation of Clients During Employment. The Executive
agrees that during the Executive’s Employment, the Executive will not induce or
attempt to induce any person or entity to use the investment management services
of any person or entity other than the Partnership or any of its affiliates or
to cease using the investment management services of the Partnership or any of
its affiliates.
Section 1.3.    Post-Employment Non-Solicitation of Artisan Partners Clients.
The Executive agrees that, for a period of one year beginning on the Executive’s
Employment Termination Date, the Executive will not induce or attempt to induce
any Artisan Partners Client to use the investment management services of any
person or entity other than the Partnership or any of its affiliates or to cease
using the investment management services of the Partnership or any of its
affiliates. The prohibitions in this Section 5.3 shall not apply to (i) the
Executive’s management, without compensation, of the investments of the
Executive or members of the Executive’s family or a trust or similar vehicle for
the benefit of any of the foregoing, or (ii) the provision of services by the
Executive to a business enterprise solely because such business enterprise
engages in general advertising and solicitation efforts that may or do reach an
Artisan Partners Client.
Section 1.4.    Post-Employment Non-Solicitation of Artisan Partners Prospective
Clients. The Executive agrees that, for a period of one year beginning on the
Executive’s Employment Termination Date, the Executive will not induce or
attempt to induce any Artisan Partners Prospective Client to use the investment
management services of any person or entity other than the Partnership or any of
its affiliates. The prohibitions in this Section 5.4 shall not apply to the
provision of services by the Executive to a business enterprise solely because
such business enterprise engages in general advertising and solicitation efforts
that may or do reach an Artisan Partners Prospective Client.
Section 1.5.    Non-Solicitation of Employees During Employment. The Executive
agrees that during the Executive’s Employment, the Executive will not induce or
attempt to induce any person who is, or who at the time has been within the
preceding six months, an employee, partner or member of the Partnership or any
affiliate thereof to leave the employment of such entity.
Section 1.6.    Post-Employment Non-Solicitation of Employees. The Executive
agrees that, for a period of one year beginning on the Executive’s Employment
Termination Date, the Executive will not (i) induce or attempt to induce any
person who is, or who has been, within the six months preceding the Employment
Termination Date, an employee, partner or member of the Partnership or any
affiliate thereof to leave the employment of such entity, or (ii) to the extent
not prohibited by local or state laws, hire, employ or otherwise use the
services of any person who is an employee, partner or member of the Partnership
or any affiliate thereof.
Section 1.7.    Confidentiality.
(a)    The Executive acknowledges that during the course of his Employment, he
will have access to and gain knowledge of Confidential Information and that the
Partnership and its affiliates have a legitimate protectible interest in such
Confidential Information and in the goodwill and business prospects associated
therewith.
(b)    During the Executive’s Employment with the Partnership and following the
Employment Termination Date, the Executive will not use for the benefit of
himself or any third party or, directly or indirectly, disclose, except as is
required by law, any Confidential Information to anyone other than other
employees, members or partners of the Partnership or any of its affiliates and
the Partnership’s agents, service providers or others to whom disclosure is made
by the Executive pursuant to the performance of the Executive’s Employment
duties for the Partnership or any of its affiliates. In the event any
governmental agency, court or other party seeks to require or compel disclosure
of any Confidential Information by the Executive, the Executive shall provide
the Partnership with prompt notice of such fact so that the Partnership may
evaluate the matter and determine whether to seek to prevent such disclosure
and/or waive compliance with the provisions of this Section 5.7(b). In the event
that such disclosure is legally required and cannot be prevented, the Executive
shall furnish only that portion of the Confidential Information as is legally
required and shall make reasonable efforts to assure that confidential treatment
will be accorded such disclosed information. The provisions of this Section
5.7(b) shall expire after the second anniversary of the Executive’s Employment
Termination Date, except for any Confidential Information which constitutes a
trade secret (as defined in Section 134.90 of the Wisconsin Statutes, or any
successor provisions thereto), as to which the Partnership does not waive or
release any of the Executive’s obligations or the Partnership’s rights and
remedies.
(c)    Upon the Executive’s Employment Termination Date, the Executive agrees to
promptly surrender to the Partnership any correspondence, memoranda, files,
computer discs, lists, and all other documents, records or electronic media of
any kind that contain any Confidential Information which are in his possession
or under his control whether on or off the premises of the Partnership or any of
its affiliates.
Section 1.8.    Included Actions. The Executive shall be deemed to have himself
taken any action which is prohibited by this Agreement and to be in violation of
this Agreement if the Executive takes such action directly or indirectly, or if
it is taken by any person or entity with whom he is associated as an employee,
independent contractor, consultant, agent, partner, member, proprietor, owner,
stockholder, officer, director, or trustee, or by any person or entity directly
or indirectly controlled by, controlling or under common control with the
Executive.
Section 1.9.    Injunctive Relief; Enforceability of Restrictive Covenants. The
Executive acknowledges that irreparable injury may result to the Partnership,
its affiliates and their business or financial prospects, if the Executive
breaches the provisions of this Article V and agrees that the Partnership will
be entitled, in addition to all other legal remedies available to the
Partnership for enforcement of such commitments, to an injunction by any court
of competent jurisdiction to prevent or restrain any breach or threatened breach
of any provisions of this Article V. In addition to any rights that the
Partnership may have to injunctive relief in the event of a breach of this
Article V, the Executive agrees that the Partnership shall have the right to
withhold, to the extent allowable under applicable law, any amounts that are
then owed to the Executive hereunder in the event of the Executive’s breach of
this Article V. The preceding sentence shall not be construed as a waiver of the
rights that the Partnership may have for damages under this Agreement or
otherwise, and all such rights shall be unrestricted. The parties hereto
acknowledge that the restrictions on the Executive imposed by this Article V are
reasonable in both duration and geographic scope and in all other respects for
the protection of the Partnership and its affiliates, business, goodwill, and
property rights. The Executive further acknowledges that the restrictions
imposed will not prevent the Executive from earning a living in the event of,
and after, the end of the Executive’s Employment.
ARTICLE II    

Miscellaneous
Section 2.1.    Defined Terms. Capitalized terms used in this Agreement shall
have the following meanings:
(a)    “AIC” has the meaning assigned to it in the recitals to this Agreement.
(b)    “Amended Partnership Agreement” means the Fourth Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of March 12, 2013,
as amended or restated after the date thereof.
(c)    “APAM” has the meaning assigned to it in the recitals to this Agreement.
(d)    “APAM Class A Common Stock” has the meaning assigned to it in the
recitals to this Agreement.
(e)    “APAM Class B Common Stock” has the meaning assigned to it in Section 1.4
of this Agreement.
(f)    “Artisan Partners Client” means any client of the Partnership (i) for
which the Executive provided services on behalf of the Partnership, or (ii)
about which the Executive acquired non-public information in connection with the
Executive’s Employment, in each case during the twelve months preceding the
Employment Termination Date. An investor in a mutual fund, UCITS fund or other
pooled investment vehicle for which the Partnership or any of its affiliates is
investment adviser, promoter, sponsor or has a similar role, or of which the
Partnership or any of its affiliates is the general partner or equivalent (each,
an “Artisan Partners Pooled Vehicle”), shall be considered an Artisan Partners
Client if, but only if, (i) the Partnership or any of its affiliates had a
direct marketing and/or client service relationship with such investor (not
including the marketing and client services activities provided by the
Partnership or any of its affiliates to all investors in such funds uniformly)
and (ii) in connection with such relationship the Executive (A) provided
services (including through the provision of investment management services to
the relevant Artisan Partners Pooled Vehicle) on behalf of the Partnership, or
(B) acquired non-public information about such investor in connection with the
Executive’s Employment, in each case during the twelve months preceding the
Employment Termination Date.
(g)    “Artisan Partners Prospective Client” means any person or entity (i) for
which the Partnership made a proposal to perform services in which the Executive
participated by means of substantive, personal contact with the person or entity
or the agents of the person or entity, or (ii) about which the Executive
acquired non-public information in connection with the Executive’s Employment,
in each case during the twelve months preceding the Employment Termination Date.
For the avoidance of doubt, “Artisan Partners Prospective Client” shall include
a person or entity with respect to which this definition otherwise applies
notwithstanding that the services that were proposed to be provided would have
been provided indirectly through such person’s or entity’s investment in an
Artisan Partners Pooled Vehicle.
(h)    “Change in Control” means, except in connection with any public offering
of equity securities of the Partnership or an affiliate thereof or a
reorganization in contemplation of any such public offering, (A) there is
consummated an agreement or series of related agreements for the sale or other
disposition, directly or indirectly, by APAM or the Partnership of all or
substantially all of APAM’s assets or the Partnership’s assets, other than such
sale or other disposition by APAM or the Partnership of all or substantially all
of APAM’s or the Partnership’s assets, as the case may be, to an entity at least
50% of the combined voting power of the voting securities of which are
beneficially owned by shareholders of APAM in substantially the same proportions
as their ownership of APAM immediately prior to such sale, (B) APAM or any
direct or indirect wholly owned subsidiary of APAM shall cease to be the general
partner of the Partnership, or (C) the Partnership Unit Holders (other than
APAM) as of the date of the effectiveness of this Agreement shall cease to own,
directly or through wholly owned entities, at least 50% of the combined voting
power of APAM.
(i)    “Class B Common Units” has the meaning assigned to it in the Amended
Partnership Agreement.
(j)    “Class B Common Unit Holder” has the meaning assigned to it in the
Amended Partnership Agreement.
(k)    “Class E Common Unit” has the meaning assigned to it in the Amended
Partnership Agreement.
(l)    “Competitive Enterprise” means any business enterprise that either
(i) engages in any activity that competes with any then-current activity of the
Partnership or any of its affiliates, or (ii) holds a 5% or greater equity,
voting or profit participation interest in any enterprise that engages in such a
competitive activity.
(m)    “Confidential Information” means the non-trade secret confidential and
proprietary information relating to the Partnership and its affiliates and their
business and plans that is disclosed to, or known by, the Executive as a
consequence of his Employment and that is not in the public domain, including:
(A) the identity of and all information concerning (1) institutional investors
who are clients of the Partnership and/or its affiliates or who are investors in
any pooled investment vehicle (a “pooled fund”), including any mutual fund,
UCITS fund or similar fund, advised by the Partnership and/or its affiliates,
(2) financial advisors and planners whose clients are investors in any pooled
fund advised by the Partnership and/or its affiliates, and (3) investors in any
pooled fund advised by the Partnership and/or its affiliates, (B) all
information concerning the salaries or wages paid to, the work records of and
other personal information relating to employees of the Partnership and/or its
affiliates and all information concerning the drawings or distributions paid to,
the records of and other personal information relating to partners and members
of the Partnership and its affiliates, (C) all information relating to
regulatory inspections, investigations and enforcement actions concerning the
Partnership and its affiliates, (D) all financial information concerning the
Partnership and its affiliates, (E) all Class A Common Unit Holders (as such
term is defined in the Partnership Agreement), including their identities; (F)
all Preferred Unit Holders (as such term is defined in the Partnership
Agreement), including their identities; (G) all Class D Common Unit Holders (as
such term is defined in the Partnership Agreement); and (H) any other
information that is determined by the Partnership or any affiliate to be
confidential and proprietary and that is identified as such prior to or at the
time of its disclosure to the Executive; provided, however, that no information
shall be considered to be Confidential Information, and the obligation of
nondisclosure set forth in this Agreement shall not apply to, any information
that is or becomes publicly known or is derived from public information other
than by the act or omission of the Executive.
(n)    “Disability” means the Executive’s inability to perform the essential
functions of his position, with or without reasonable accommodation, for a
period aggregating 180 days within any continuous period of 365 days by reason
of physical or mental incapacity.
(o)    “Employment” means the Executive’s performance of services for or on
behalf of the Partnership or any of its affiliates, without regard to the
Executive’s formal title or position or tax classification related thereto.
(p)    “Employment Termination Date” means the time at which the Executive’s
Employment ends by death, Disability, Retirement or any other reason.
(q)    “Exchange Agreement” has the meaning assigned to it in the Amended
Partnership Agreement.
(r)    “Executive” has the meaning assigned to it in the Preamble to this
Agreement.
(s)    “Executive’s Granted Class B Units” has the meaning assigned to it in the
preamble of this Agreement.
(t)    “Partnership” has the meaning assigned to it in the Preamble to this
Agreement.
(u)    “Partnership Unit Holders” has the meaning assigned to it in the
Partnership Agreement.
(v)    “Prior Class B Grant Agreements” has the meaning assigned to it in the
Recitals to this Agreements.
(w)    “Resale and Registration Rights Agreement” has the meaning assigned to it
in the Amended Partnership Agreement.
(x)    “Restricted Services” means any activity that the Executive was engaged
in on behalf of the Partnership or any of its affiliates at any time during the
twelve (12) months preceding the Executive’s Employment Termination Date.
(y)    “Retirement” means (i) termination of Employment with three years’ prior
written notice to the Partnership of intention to terminate Employment for any
Executive who is an executive officer of Artisan Partners Asset Management Inc.
as defined in Item 401 of Regulation S-K, or a portfolio manager (excluding
associate portfolio managers), provided that the Partnership, in its sole
discretion, may waive or reduce the notice requirement for such Executive to not
less than one year, but only if the Executive will have at least ten years of
service with the Partnership or any of its affiliates on the date of termination
of Employment or (ii) termination of Employment with one year’s prior written
notice to the Partnership of intention to terminate Employment for any other
Executive, provided that the Partnership, in its sole discretion, may waive or
reduce the notice requirement to not less than six months, but only if the
Executive will have at least ten years of service with the Partnership or any of
its affiliates on the date of termination of Employment.
(z)    “Shareholders Agreement” means that certain shareholders agreement, dated
as of the date hereof, between APAM, AIC and each of the shareholders named
therein, as amended from time to time.
(aa)    “Territory” means anywhere in the world.
(bb)    “Transaction Documents” has the meaning assigned to it in Section 1.1 of
this Agreement.
(cc)    “Vesting Schedules” has the meaning assigned to it in Section 2.1 of
this Agreement.
Section 2.2.    Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:
(i)
when a reference is made herein to an Article, Section or Appendix, such
reference is to an Article or Section of, or an Appendix to, this Agreement
unless otherwise indicated;

(ii)
the headings herein are for reference purposes only and do not affect in any way
the meaning or interpretation of this Agreement;

(iii)
whenever the words “include,” “includes” or “including” are used herein, they
are deemed to be followed by the words “without limitation”;

(iv)
the definitions contained herein are applicable to the singular as well as the
plural forms of such terms;

(v)
words importing gender include all genders; and

(vi)
any law defined or referred to herein or in any agreement or instrument that is
referred to herein means such law or statute as from time to time amended,
modified or supplemented, including by succession of comparable successor laws.

Section 2.3.    Effectiveness. This Agreement shall become effective upon the
effectiveness of the Amended Partnership Agreement at which time the Prior Class
B Grant Agreements will be terminated in all respects.
Section 2.4.    Amendments. Any amendment to this Agreement must be in a writing
signed by the Partnership and the Executive.
Section 2.5.    Governing Law. This Agreement shall be governed by the laws of
the State of Delaware, without giving effect to the conflicts of laws principles
thereof.
Section 2.6.    Entire Agreement. This Agreement and the Amended Partnership
Agreement constitute the entire agreement among the parties hereto pertaining to
the subject matter hereof and supersede all prior and contemporaneous agreements
and understandings (oral or written) of the parties in connection with any
matter covered hereby, provided that nothing in this Agreement shall impair,
diminish, restrict or waive any other restrictive covenant, nondisclosure
obligation or confidentiality obligation of the Executive to the Partnership or
any of its affiliates, if any, under any other agreement (including any
employment agreement), policy, plan or program of the Partnership or any of its
affiliates.
Section 2.7.    Notices. All notices required or permitted to be given pursuant
to this Agreement shall be in writing and shall be given as required by Section
15.5 of the Amended Partnership Agreement.
Section 2.8.    Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the respective heirs, executors, administrators,
legal representatives, successors and assigns permitted hereunder of the parties
hereto. References in this Agreement to a person are also to its successors and
permitted assigns.
Section 2.9.    Agreement in Counterparts. This Agreement may be executed in any
number of counterparts which together shall constitute one and the same
instrument.
Section 2.10.    Severability. The provisions of this Agreement shall be deemed
severable and if any provision is found to be illegal, invalid or unenforceable
for any reason, (i) the provision will be amended automatically to the minimum
extent necessary to cure the illegality or invalidity and permit enforcement and
(ii) the illegality, invalidity or unenforceability will not affect the
legality, validity or enforceability of the other provisions hereof.
Section 2.11.    Execution of Documents. The Executive agrees to execute any
instruments and documents as may be required by law or that the Partnership
reasonably deems necessary or appropriate to carry out the intent of this
Agreement.
[Signature page follows]
IN WITNESS WHEREOF, the Partnership and the Executive have caused this Agreement
to be executed as of the date first above written.


ARTISAN PARTNERS HOLDINGS LP
By: Artisan Investment Corporation, its General Partner




By:        
Name:
Title:




EXECUTIVE




By:                             
Name:
Title:


Address:




-1-

